EXHIBIT Enterprise Products GP, LLC Unaudited Condensed Consolidated Balance Sheet at March 31, 2008 ENTERPRISE PRODUCTS GP, LLC TABLE OF CONTENTS Page No. Unaudited Condensed Consolidated Balance Sheet at March 31, 2008 2 Notes to Unaudited Condensed Consolidated Balance Sheet Note 1 – Company Organization 3 Note 2 – General Accounting Policies and Related Matters 4 Note 3 – Accounting for Unit-Based Awards 7 Note 4 – Financial Instruments 10 Note 5 – Inventories 13 Note 6 – Property, Plant and Equipment 14 Note 7 – Investments In and Advances to Unconsolidated Affiliates 15 Note 8 – Intangible Assets and Goodwill 16 Note 9 – Debt Obligations 16 Note 10 – Member’s Equity 18 Note 11– Business Segments 18 Note 12– Related Party Transactions 19 Note 13 – Commitments and Contingencies 23 Note 14 – Significant Risks and Uncertainties – Weather-Related Risks 25 Note 15 – Condensed Financial Information of EPO 25 Note 16 – Subsequent Event 25 1 ENTERPRISE PRODUCTS GP, LLC UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET AT MARCH 31, 2008 (Dollars in thousands) ASSETS Current assets Cash and cash equivalents $ 65,842 Accounts and notes receivable - trade, net of allowance for doubtful accounts of $19,292 2,043,161 Accounts receivable - related parties 53,638 Inventories 288,798 Prepaid and other current assets 153,190 Total current assets 2,604,629 Property, plant and equipment, net 12,107,790 Investments in and advances to unconsolidated affiliates 857,535 Intangible assets, net of accumulated amortization of $364,273 906,968 Goodwill 591,652 Deferred tax asset 3,194 Other assets 120,688 Total assets $ 17,192,456 LIABILITIES AND MEMBER’S EQUITY Current liabilities Accounts payable - trade $ 198,949 Accounts payable - related parties 23,562 Accrued product payables 2,303,288 Accrued expenses 65,087 Accrued interest 83,800 Other current liabilities 253,523 Total current liabilities 2,928,209 Long-term debt:(see Note 9) Senior debt obligations – principal 6,219,500 Junior subordinated notes – principal 1,250,000 Other 48,996 Total long-term debt 7,518,496 Deferred tax liabilities 19,076 Other long-term liabilities 75,613 Minority interest 6,044,889 Commitments and contingencies Member’s equity, including other comprehensive income of $79,968 606,173 Total liabilities and member's equity $ 17,192,456 See Notes to Unaudited Condensed Consolidated Balance Sheet. 2 ENTERPRISE PRODUCTS GP, LLC NOTES TO UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET AT MARCH 31, 2008 Except as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in thousands of dollars. Note 1.Company Organization CompanyOrganization Enterprise Products GP, LLC is a Delaware limited liability company that was formed in May 1998 to become the general partner of Enterprise Products Partners L.P.The business purpose of Enterprise Products GP, LLC is to manage the affairs and operations of Enterprise Products Partners L.P.At March 31, 2008, Enterprise GP Holdings L.P. owned 100% of the membership interests of Enterprise Products GP, LLC. Unless the context requires otherwise, references to “we,” “us,” “our” or “the Company” are intended to mean and include the business and operations of Enterprise Products GP, LLC, as well as its consolidated subsidiaries, which include Enterprise Products Partners L.P. and its consolidated subsidiaries. References to “Enterprise Products Partners” mean the business and operations of Enterprise Products Partners L.P. and its consolidated subsidiaries.Enterprise Products Partners is a publicly traded Delaware limited partnership, the registered common units of which are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “EPD.”References to “EPGP” mean Enterprise Products GP, LLC, individually as the general partner of Enterprise Products Partners, and not on a consolidated basis. Enterprise Products Partners has no business activities outside those conducted by its operating subsidiary, Enterprise Products Operating LLC (“EPO”).Enterprise Products Partners and EPO were formed to acquire, own and operate certain natural gas liquids (“NGLs”) related businesses of EPCO, Inc. References to “Enterprise GP Holdings” mean the business and operations of Enterprise GP Holdings L.P. and its consolidated subsidiaries.Enterprise GP Holdings is a publicly traded Delaware limited partnership, the registered units of which are listed on the NYSE under the ticker symbol “EPE.”References to “EPE Holdings” mean EPE Holdings, LLC, which is the general partner of Enterprise GP Holdings. References to “TEPPCO” mean TEPPCO Partners, L.P., a publicly traded affiliate, the common units of which are listed on the NYSE under the ticker symbol “TPP.”References to “TEPPCO GP” refer to Texas Eastern Products Pipeline Company, LLC, which is the general partner of TEPPCO and is wholly owned by Enterprise GP Holdings. References to “Energy Transfer Equity” mean the business and operations of Energy Transfer Equity, L.P. and its consolidated subsidiaries.References to “LE GP” mean LE GP, LLC, which is the general partner of Energy Transfer Equity.On May 7, 2007, Enterprise GP Holdings acquired non-controlling interests in both LE GP and Energy Transfer Equity. References to “Employee Partnerships” mean EPE Unit L.P. (“EPE Unit I”), EPE Unit II, L.P. (“EPE Unit II”), EPE Unit
